COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Bumgardner


KAMAL DATT
                                           MEMORANDUM OPINION *
v.           Record No. 2276-97-4              PER CURIAM
                                             APRIL 21, 1998
ALEXANDRIA DIVISION
 OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Donald M. Haddock, Judge
             (Gwena Kay Tibbits, on briefs), for
             appellant.

             (Molly A. Smith, Assistant Commonwealth's
             Attorney, on brief), for appellee.



     Kamal Datt (mother) appeals the decision of the circuit

court terminating her residual parental rights.     Mother contends

that the trial court erred by (1) finding that she, without good

cause, was unwilling or unable within a reasonable time to remedy

substantially the conditions which resulted in her children's

foster care placement; (2) finding that she was suffering from an

emotional illness and mental deficiency of such severity that

there is no reasonable expectation that she will be able to

undertake responsibility for the care of the children; (3)

finding that termination of her residual parental rights was in

the best interests of the children; and (4) not attempting to

place the children with a relative.    Upon reviewing the record

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court. See Rule 5A:27.
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991) (citations omitted).
     The Alexandria Division of Social Services (DSS) was

required to present clear and convincing evidence sufficient to

satisfy the requirements of Code § 16.1-283.
          Code § 16.1-283 embodies "[t]he statutory
          scheme for the . . . termination of residual
          parental rights in this Commonwealth" [which]
          . . . "provides detailed procedures designed
          to protect the rights of the parents and
          their child," balancing their interests while
          seeking to preserve the family. However, we
          have consistently held that "[t]he child's
          best interest is the paramount concern."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(citations omitted).

          Substantially Remedying Underlying Conditions

     Code § 16.1-283(C) provides, in pertinent part, that the

court may terminate residual parental rights to a child placed in

foster care as a result of court commitment, an entrustment

agreement or other voluntary relinquishment, "if the court finds,

based upon clear and convincing evidence, that it is in the best



                                 2
interests of the child" and that the parent, without good cause,

has been "unwilling or unable within a reasonable period not to

exceed twelve months to remedy substantially the conditions which

led to the child's foster care placement," despite "reasonable

and appropriate efforts" from "social, medical, mental health or

other rehabilitative agencies to such end."   Code

§ 16.1-283(C)(2).    Evidence that the parent failed, without good

cause, "to make reasonable progress towards the elimination of

the conditions which led to the child's foster care placement in

accordance with . . . a [jointly designed and agreed upon] foster

care plan" is prima facie evidence that the parent was unwilling

or unable to substantially remedy the underlying conditions.

Code § 16.1-283(C)(3)(b).

       DSS presented evidence concerning mother's problems with

housing, employment, and parenting issues which caused the

neglect and abuse suffered by the children, and husband's ongoing

alcohol addiction.   The evidence, including mother's testimony,

indicated that mother failed to recognize, acknowledge, or accept

any responsibility for her children's neglect, or see any need

for improving her parenting or relational skills.    Moreover,

although mother testified that she addressed the problem of

father's alcoholism by separating from him, the evidence

indicated that she continued to have an ongoing relationship with

him.   Evidence of mother's psychological profile indicated that

mother was resistant to criticism and had difficulty



                                  3
incorporating suggested changes in behavior.

     The record contains credible evidence to support the trial

court's findings.   Therefore, we find no error.

                         Emotional Illness

     Mother contends that the trial court erred in finding that

clear and convincing evidence proved that she suffered from "an

emotional illness and a mental deficiency of such severity that

there is no reasonable expectation that she will be able to

undertake responsibility for the care needed by the children in

accordance with their ages and stages of development."
     Dr. Gloria Morote, a clinical psychologist with the

Multicultural Clinical Center, interviewed and tested mother in

March 1997.   Dr. Morote testified that, based upon her interview

and testing of mother, she concluded that mother did not lack

intellectual ability, but that mother lacked the emotional

ability to parent effectively.   Dr. Morote stated that mother was

rigid, inflexible, socially immature, lacked self-awareness, and

had poor interpersonal skills.   Mother was unable to benefit from

feedback because she denied that her answers were wrong and

refused to incorporate suggestions to improve her performance on

tests.   In addition, mother denied any history of spousal abuse,

denied that father had serious trouble with alcohol, and denied

neglecting or abusing her children.

     The trial court also saw and heard the mother testify.

Thus, the court was able to determine what weight to afford her



                                 4
testimony in light of the other evidence presented.   In her

testimony, mother minimized the problems faced by the family and

her responsibility for the children's placement in foster care.

     The record supports the trial court's finding that DSS

established by clear and convincing evidence that mother suffered

from an emotional illness and a mental deficiency and that there

was no reasonable expectation that she would be able to be

responsible for the care needed by her children.

                  Best Interests of the Children

     The evidence established that the children faced neglect and

abuse while in the custody of their parents.   DSS repeatedly

identified hygiene, housing, supervision, parenting issues,

school attendance, and domestic violence as problems within the

family.   The oldest child, who has cerebral palsy, regularly came

to school with unclean clothing and underwear, an unwashed face,

and unbrushed teeth and hair.   He was unable to feed himself with

a fork, and he indicated that he felt like a dog when his parents

expected him to eat his food face down from his plate.    When

questioned about this practice, mother's answers were evasive.

The boy's wheelchair was encrusted with dead roaches.    Mother

rejected the use of an appliance which would have allowed the son

to toilet himself because it would require her to empty the

toilet.

     The younger children had better hygiene, but their

attendance at school was poor, and they dressed in clothing that



                                 5
was inappropriate for the weather.   A DSS social worker testified

that the parents continued to have problems with housing and

domestic violence.

     While in foster care, the children have thrived, physically

and emotionally.   Although they expressed desires to see their

parents, the children consistently expressed concerns about being

returned to mother's custody without their father being present.

Visitations with mother were often marked by her indifference to

the children, including one incident when mother had to be

instructed to aid the youngest child, who was vomiting into a

waste basket.
     Credible evidence supports the trial court's finding that

DSS proved by clear and convincing evidence that it was in the

children's best interests to terminate mother's parental rights.

                     Placement with Relatives

     Mother contends that the trial court erred by not attempting

to place the children with her sisters.   "Before termination of

parental rights by the court, the agency seeking termination has

an affirmative duty to investigate all reasonable options for

placement with immediate relatives."   Sauer v. Franklin County

Dep't of Soc. Servs., 18 Va. App. 769, 771, 446 S.E.2d 640, 641

(1994); see also Code § 16.1-283(A).

     The evidence indicated that DSS explored placement with the

family even before the children were placed in foster care.    The

family did not respond or attempt to visit the children until




                                 6
near the time of trial and did not cooperate in completing

paperwork or by contacting DSS.   Mother's younger sister, Shaleen

Mishra, testified that she was interested in adopting all three

children.   However, Mishra admitted she was in the process of

divorcing her third husband, that she had not seen the children

in over three years, and that she had testified at the district

court that she would adopt the two younger children only.

Mother's older sister, Purnima Sidig, did not testify.   However,

there was evidence that Sidig was instructed to bring her husband

to a meeting with DSS to discuss the possibility of adoption, but

failed to do so.    Sidig did not contact DSS further.
     Based upon the evidence, including Mishra's testimony, the

trial court did not believe that the sisters presented a serious

alternative.   The trial court determined that placement with the

relatives would amount to returning the children to their

parents' custody.   We cannot say that the trial court erred in

finding that placement of the children with the relatives was not

in the children's best interests.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                  7